Citation Nr: 1544518	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-01 749	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a lumbar spine (low back) disability, including a strain and degenerative disc disease.

2.  Entitlement to an initial rating higher than 20 percent for associated radiculopathy of the left lower extremity.

3.  Entitlement to an additional (compensable) rating for radiculopathy of the right lower extremity that is also claimed to be the result of the low back disability.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant

ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from November 2003 to March 2009.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a low back disability - in particular, a lumbar strain - and rated it initially as 10-percent disabling.  The Veteran disagreed with that initial evaluation in September 2009 and perfected his appeal for a higher rating in January 2011.

Also in January 2011, the Veteran filed a claim for service connection for degenerative disc disease with broad-based disc bulge at the L5-S1 level as secondary to his service-connected lumbar strain.  In a July 2011 rating decision, the RO initially denied this claim; however, in a January 2015 rating decision the RO essentially granted service connection for degenerative disc disease (DDD) of the lumbar spine when it granted service connection for radiculopathy of the left lower extremity due to a herniated disc.  The RO assigned an additional, so separate, 20 percent initial rating for this associated radiculopathy effective June 19, 2013.  Consequently, the Board has recharacterized the appeal as for higher initial ratings for the low back or lumbar spine disability, inclusive both of the lumbar strain and degenerative disc disease, as well as for the associated left lower extremity radiculopathy.

Consider also that, in an intervening January 2014 rating decision, the RO also granted a temporary total disability rating for convalescence owing to surgery for the degenerative disc disease of the Veteran's lumbar spine (more specifically, for an L4-L5 microdiscectomy and L4 hemi-laminectomy) from December 18, 2013 (the date of the surgery) to January 31, 2014.  Effective February 1, 2014, the 10 percent disability rating assigned prior to the surgery resumed.

The Board has no jurisdiction over this additional issue, however, since the Veteran has not disagreed with that decision - including in terms of the effective date of that temporary total rating.  So the rating for his low back disability at issue in this appeal excludes the period when that total rating for convalescence was in effect.

That notwithstanding, as mentioned, the Board considers the Veteran's now 
service-connected radiculopathy of his left lower extremity to be part and parcel of his original claim for a higher initial rating for his lumbar spine disability since spine disabilities are evaluated based on their orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5242, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Indeed, it was precisely because of this VA regulation that the RO was able to grant the additional, and separate, 20 percent rating for the associated radiculopathy of the left lower extremity.  Consequently, the Board has included this initial rating for the associated radiculopathy of the left lower extremity in this appeal, also the issue of whether a still additional separate disability rating is similarly warranted for radiculopathy of the right lower extremity since also claimed to be the result of the service-connected low back disability.

The Board further notes that, during the pendency of this appeal, the Veteran applied for and was granted service connection for posttraumatic stress disorder (PTSD), which was evaluated initially as 30 percent disabling retroactively effective from July 28, 2010.  (See July 2011 rating decision.)  Conversely, the RO denied service connection for bilateral knee conditions in a September 2011 rating decision.  The Veteran did not at any time disagree with the July 2011 and September 2011 rating decisions; therefore, the Board does not have jurisdiction over those claims.

In support of his claim for a higher initial rating for his low back disability and the associated complications of it, including the consequent lower extremity radiculopathy, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge of the Board in July 2014.  A transcript of the hearing since has been associated with the claims file.  

Later that year, in September 2014, the Board remanded the Veteran's claim for further development, to wit VA treatment records and a VA compensation examination reassessing the severity of this service-connected disability.  That additional development since has been completed, so the claim is again before the Board for further appellate review.  


FINDINGS OF FACT

1.  Prior to surgery in December 2013, the Veteran's lumbar spine disability was not productive of range of motion of the thoracolumbar spine limited to 60 degrees or less; a combined range of motion of the thoracolumbar spine limited to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; or incapacitating episodes having a total duration of one week or more during the prior 12 months.

2.  Since the December 2013 surgery, the Veteran's lumbar spine disability has not caused limitation of motion of his thoracolumbar spine; guarding; involved localized tenderness; an abnormal gait; an abnormal spinal contour; ankylosis; or incapacitating episodes having a total duration of one week or more during the prior 12 months.

3.  The Veteran has associated radiculopathy of his left lower extremity, but that has not caused moderately severe incomplete paralysis of the sciatic nerve with symptoms such as foot dangle and drop, limitation of active movement of the muscles below the knee, weakened flexion of the knee, or marked muscular atrophy.

4.  Resolving all reasonable doubt in his favor, however, the Veteran also has radiculopathy of his right lower extremity owing to his low back disability, but that causes what amounts to no more than mild incomplete paralysis of the sciatic nerve.  It has caused symptoms such as foot dangle and drop, limitation of active movement of the muscles below the knee, weakened flexion of the knee, or marked muscular atrophy.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 percent for the service-connected lumbar spine disability, including for the lumbar strain and degenerative disc disease, but excluding the period from December 18, 2013 through January 31, 2014, when a temporary total rating for convalescence was in effect.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5235 through 5243 (2015).

2.  The criteria also are not met for an initial rating higher than 20 percent for the associated radiculopathy of the left lower extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.124a, Diagnostic Code 8520 (2015).

3.  But the criteria are met for a separate 10 percent initial rating, though no higher, because there additionally is radiculopathy of the right lower extremity on account of the service-connected lumbar spine disability.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and notify the claimant and his or her representative, if any, of the information and evidence not already provided, if any, which is necessary to substantiate the claim and of whose responsibility, theirs or VA's, it is for obtaining this necessary supporting evidence.  VA also will assist in substantiating each of the five elements of the claim, so not just in terms of establishing Veteran status, that there is disability and a relationship between the disability and the Veteran's service, but also that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The notice provided does not need to be veteran specific, however.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277, 1277 (Fed. Cir. 2009) ("Vazquez-Flores II").

Here, though, the Veteran's claim was originally for service connection for his lumbar spine disability, which as already mentioned subsequently was granted in the June 2009 rating decision and evaluated as 10-percent disabling effective March 19, 2009.  Thereafter, he disagreed with the initial 10 percent evaluation of this now service-connected disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).  When, as here, the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection for this disability, and this claim since has been granted and he has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

So, in this situation, VA is not required to provide him additional Veterans Claims Assistance Act (VCAA) notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And the RO provided the Veteran this required SOC, also since has provided him a Supplemental SOC (SSOC), together citing the applicable statutes and regulations and containing discussion of the reasons and bases for not assigning higher initial ratings both for his underlying low back disability as well as the associated radiculopathy of his left lower extremity.  He therefore has received all required notice.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.  The Veteran's service treatment records (STRs) as well as post-service medical treatment records are associated with the claims file.  As discussed in detail below, he was advised in April 2009 and October 2014 notice letters that he needed to provide VA private treatment records related to his claimed condition or alternatively provide VA with enough information that it could obtain them for him.  Despite those advisements, including on remand, he only submitted the report of a private magnetic resonance imaging (MRI) from August 2009.  He neither provided nor identified other private treatment records relevant to his appeal.  Consequently, the Board finds that, even if those records were available, VA had no duty to attempt to obtain them as he failed to assist by providing the necessary information and release form in light of their confidentiality.  Also, during his July 2014 Board hearing, the Veteran and his representative identified VA treatment records from December 2013 when the Veteran had surgery for his lumbar spine disability that had not been obtained and associated with the claims file so they may be considered.  Therefore, on remand, those records were obtained and associated with the claims file in October 2014.  Neither the Veteran nor his representative has identified any other relevant evidence that has not been obtained and that is obtainable.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To this end, he was afforded VA compensation examinations in May 2009 and May 2011.  He subsequently testified during his July 2014 Board hearing that he since had undergone surgery for his lumbar spine disability in December 2013, and that it perhaps had resulted in improvement in his condition, so he agreed that another VA compensation examination was needed reassessing the severity of this disability.  He had this additional examination in October 2014, on remand.  Significantly, he does not claim his condition has worsened since he was last examined, and thus another remand is not required solely due to the passage of time since that most recent evaluation.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Furthermore, neither the Veteran nor his representative has contended that any of those examinations are inadequate for rating purposes.  After careful review, the Board finds that the reports of those examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his then current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the evidence of record and addressing the applicable rating criteria.  The Board, therefore, concludes those examination reports are adequate for purposes of rendering a decision in this appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is entitled to assume the competency of a VA examiner and the adequacy of a VA examination and opinion); Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless competence is challenged).  


Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Procedural Due Process

A.  Compliance with the Board's Remand Directives

As previously noted, the Board remanded this claim in September 2014 for further development.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Here, the Board's remand directives to make appropriate efforts to obtain the Veteran's VA treatment records and to provide him an appropriate VA spine examination were adhered to, as was the additional directive to thereafter readjudicate the claim in light of all additional evidence obtained.  Accordingly, the Board is satisfied there was compliance with its remand directives.  See id.

B.  Compliance with Bryant

The Veteran testified at a July 2014 Board video-conference hearing before the undersigned.  Under 38 C.F.R. § 3.103(c)(2), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  Importantly, the Court also observed that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c).  See id. at 498.  

Here, the issue is whether the criteria are met for an initial disability rating exceeding 10 percent for the Veteran's lumbar spine disability and exceeding 20 percent for the associated radiculopathy affecting his left lower extremity.  During the hearing, the undersigned Veterans Law Judge specifically explained to the Veteran what he needed to show to establish entitlement to higher initial disability ratings, and in their questioning and responses the Veteran and his representative evidenced their actual knowledge of the type of information and evidence needed to show this entitlement.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).

The Board realizes the undersigned Veterans Law Judge did not specifically describe for the Veteran how to establish a higher disability rating for the subsequently service-connected radiculopathy of the left lower extremity.  At the time of the hearing, service connection had not been established for any neurologic manifestations of the Veteran's lumbar spine disability.  Nevertheless, it is clear from the hearing transcript that the neurologic manifestations of the Veteran's lumbar spine disability were discussed and considered as a part of the claim for a higher disability rating for the lumbar spine disability.  Thus it is clear that the Veteran and his representative had actual knowledge of what was necessary to establish entitlement to separate disability ratings for the neurologic manifestations of the lumbar spine disability.


In addition, the Board remanded the claim in September 2014 for additional development of evidence identified at the Board hearing as well as for another VA examination, which specifically addressed the outstanding issues in this case.  Moreover, the Veteran did not raise any new issues relevant to his claim for an increased rating at the hearing, and there is also no indication of any outstanding evidence he might submit.  See id. at 499.  

The Board therefore finds there was no prejudicial deficiency in the July 2014 Board hearing.  38 C.F.R. § 3.103(c)(2); Bryant, 23 Vet. App. 498-99.  Accordingly, the Veteran's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  Bryant, 23 Vet. App. 498-99; see also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  

III.  Analysis

Service connection for a lumbar strain was awarded in the June 2009 rating decision on appeal.  This condition was evaluated initially as 10-percent disabling under Diagnostic Code 5237.  The Veteran disagreed with the June 2009 rating decision contending that his lumbar spine disability warrants a higher disability rating than the 10 percent that was assigned.  A temporary total rating for convalescence was awarded under 38 C.F.R. § 4.30 from December 18, 2013, the date of the Veteran's surgery for his lumbar spine disability, to January 31, 2014.  The prior 10 percent rating resumed as of February 1, 2014.  Consequently, in considering the Veteran's claim, although it may not be specifically discussed, the Board is excluding the period that the temporary total (i.e., temporary 100 percent) rating was in effect in determining whether a higher initial disability rating is warranted.

In addition, as was also previously mentioned, service connection was awarded in a January 2015 rating decision for radiculopathy of the left lower extremity as due to a herniated disc, so in addition to the above-mentioned temporary total rating for the convalescence.  In granting this additional, separate, rating for the radiculopathy, service connection was effectively granted for the degenerative disc disease of the Veteran's lumbar spine causing it, though previously denied in a July 2011 rating decision.  Thus, in addition to considering whether a higher initial disability rating is warranted under Diagnostic Code 5237 for the orthopedic manifestations of the Veteran's lumbar spine disability, the Board must also consider whether a higher initial disability rating is warranted for incapacitating episodes of intervertebral disc syndrome (IVDS) and neurologic manifestations because of the associated radiculopathy of the left lower extremity.  And even beyond that, the Board is still additionally considering whether there are any similar neurologic manifestations affecting the right lower extremity that warrant assigning a separate compensable disability rating for them, as well.

In deciding this appeal, the Board has reviewed all of the evidence and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below, therefore, focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

The Board must assess the credibility and weight of all evidence, both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap; however, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

The Veteran's claim for a higher evaluation for his lumbar spine disability is an original claim that was placed in appellate status by his disagreement with the initial rating awarded.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran's low back disability has been assigned a 10 percent rating under Diagnostic Code 5237 for strain of the lumbar spine.  See 38 C.F.R. § 4.71a.  The rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating IVDS based on Incapacitating Episodes (Diagnostic Code 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2) (see also 38 C.F.R. § 4.71a, Plate V).

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

As service connection has effectively been awarded for degenerative disc disease of the Veteran's lumbar spine, the Board must also consider whether a higher disability rating is warranted based on incapacitating episodes of IVDS.  When using the Formula for Rating IVDS Based on Incapacitating Episodes, it warrants a 10 percent disability rating when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The schedule does not provide for an evaluation higher than 60 percent.  38 C.F.R. § 3.71a, Diagnostic Code 5243.

For purposes of evaluations of IVDS, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id., Note (2).

Turning now to the evidence, the Board finds that it fails to demonstrate that the Veteran's lumbar spine disability is productive of the criteria necessary for a disability rating higher than 10 percent under Diagnostic Code 5237 for the orthopedic manifestations of this disability.  His STRs show treatment for low back pain starting in August 2007; however, none of them demonstrate that he had any consequent limitation of motion of his thoracolumbar spine, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis or incapacitating episodes of IVDS.

Post-service private medical records show the Veteran had an MRI of his lumbar spine done in August 2009 due to persistent back pain that revealed the presence of degenerative disc disease with broad-based disc bulge at L5-S1 causing mild central canal stenosis.  However, there are no actual treatment records available from this period of time showing the extent to which his lumbar spine disability affected his range of motion and functioning, although he was advised multiple times to provide such information and evidence.  See April 2009 and October 2014 VA notice letters.  

In addition, VA treatment records related to the Veteran's lumbar spine disability from April 2013 to September 2014 are associated with the claims file.  Most of these records, however, also fail to provide sufficient detail to fully evaluate the orthopedic manifestations of his lumbar spine disability under the General Rating Formula.  They show his complaints of pain and occasional objective findings of tightness, tenderness and decreased motion, specifically on extension and rotation as shown in a September 2013 Physical Medicine and Rehabilitation (PM&R) consultation note.  However, other relevant records show he had either good or full range of motion.  See October 15, 2013 History/Physical note and October 2103 Orthopedic Surgery consultation note.  Furthermore, none of these records show objective evidence of muscle spasm, guarding, abnormal gait or abnormal spinal contour or that he was prescribed bed rest owing to his back pain or other impairment.  

Nevertheless, an MRI of his lumbar spine in October 2013 showed severe spinal canal stenosis, including obliteration of the cerebral spinal fluid space and displacement of the descending nerve roots due to a combination of central disk protrusion and posterior longitudinal ligament thickening at L4-L5.  He was assessed to have low back pain due to L4-L5 spinal canal stenosis and surgery was recommended.  On December 18, 2013, he underwent an L4-L5 microdiscectomy and L4 hemi-laminectomy.  The subsequent treatment records show he did well after the surgery and had a significant reduction of his symptoms.  See March 12, 2014 Orthopedic Surgery note.  And as already alluded to, he already has been compensated at the highest possible level of 100 percent owing to his need to convalesce following that surgery.

Consequently, the Board finds that the private and VA treatment records do not demonstrate that the Veteran's lumbar spine disability causes limitation of flexion to 60 degrees or less, combined range of motion of 120 degrees or less, or muscle spasm or guarding causing an abnormal gait or abnormal spinal contour.  Nor do they show he had incapacitating episodes due to IVDS with total duration of one week or more during the immediately preceding 12 months.  As such, these records do not demonstrate that a disability rating higher than 10 percent is warranted either prior or subsequent to the December 2013 surgery.

During the adjudication of the Veteran's claim and appeal, he has undergone three VA compensation examinations in May 2009, May 2011 and October 2014.  Although these examinations provide adequate detail to evaluate his lumbar spine disability, they do not support a higher disability rating than 10 percent.  At all three VA examinations his forward flexion of the thoracolumbar spine was full to 90 degrees.  The examiners additionally noted there was no pain affecting motion and no additional limitation after repetitive stress testing.

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (so 0-percent disabling) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply. Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

Although the May 2009 VA examination showed limitation of motion in all other spheres, the combined range of motion was 175 degrees.  The May 2011 and October 2014 examinations showed the Veteran had full range of motion in all spheres (so on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).  Furthermore, although the May 2009 VA examiner found the joint function of the Veteran's spine was additionally limited after repetitive use by pain and that pain was the major functional impact, the examiner determined it was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  The May 2011 and October 2014 VA examiners found there was no additional limitation by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

In addition, all the VA examiners found no objective evidence of muscle spasm, despite the Veteran's complaints of having spasms.  The examiners also noted that the Veteran's posture and gait were normal and there was no evidence of guarding or abnormal spinal contour.  So although there were subjective reports of muscle spasms, these examinations failed to confirm they caused either an abnormal gait or an abnormal spinal contour.  Moreover, none of the examiners found any evidence of ankylosis of the spine.  To reiterate, and aside from the definition already provided in the General Rating Formula, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

Finally, except for the Veteran's report during the May 2011 VA examination of having one incapacitating episode of back pain, for which he was prescribed bed rest for three days, there has been no other report that he has had incapacitating episodes, certainly not of the required frequency and duration that would support assigning a higher initial rating alternatively under DC 5243.

Consequently the Board finds that the VA examinations from May 2009 and May 2011 fail to demonstrate that the Veteran's lumbar spine disability is productive of limitation of flexion of 60 degrees or less, a combined range of motion of 120 degrees or less, muscle spasm or guarding causing an abnormal gait or abnormal spinal contour, or ankylosis.  As such, a disability rating higher than 10 percent prior to his surgery in December 2013 is not shown to be warranted.  

Furthermore, the October 2014 VA examination, which was done after the December 2013 surgery, was essentially normal.  Thus it is clear that, subsequent to the Veteran's surgery, his lumbar spine disability was not even correlated with the 10 percent criteria as of February 1, 2014, when the temporary total rating for convalescence expired.

In addition, the Board finds that a higher disability rating is not warranted under Diagnostic Code 5243 and the Formula for Rating IVDS Based on Incapacitating Episodes.  Although the Veteran reported at the May 2011 VA examination of having an incapacitating episode in August 2010 involving physician-prescribed bed rest, he only indicated it was for 3 days, which is much less than the one week (i.e., 7 days) required for a 10 percent rating. 

The Board has additionally, as required, considered whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  But the Board finds that the evidence fails to demonstrate any additional functional loss of the Veteran's lumbar spine that would warrant a higher disability rating as the evidence fails to show there was functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint as all the VA compensation examiners failed to find such factors.


Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that an initial disability rating higher than 10 percent is warranted for the orthopedic manifestations of the Veteran's service-connected lumbar spine disability.  

There is, however, evidence of neurologic manifestations of the Veteran's service-connected lumbar spine disability that must be evaluated separately.  In fact, he already has been awarded a 20 percent disability rating for associated radiculopathy of his left lower extremity.  Consequently, the Board will consider whether a disability rating higher than 20 percent is warranted for this radiculopathy of the left lower extremity and, aside from that, whether a separate compensable disability rating additionally is warranted for any neurological symptoms similarly affecting the right lower extremity.

The 20 percent disability rating for radiculopathy of the left lower extremity was assigned under Diagnostic Code 8520 for impairment of the sciatic nerve.  Under this code, complete paralysis, where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost is assigned an 80 percent rating.  38 C.F.R. § 4.124a.  Incomplete paralysis that is mild is assigned a 10 percent rating.  Id.  Moderate incomplete paralysis is assigned a 20 percent rating.  Id.  Moderately severe incomplete paralysis is assigned a 40 percent rating.  Id.  Severe, incomplete paralysis of the sciatic nerve, with marked muscle atrophy is assigned a 60 percent evaluation.  Id.

After reviewing the relevant evidence, the Board finds that a disability rating higher than 20 percent for the radiculopathy of the left lower extremity is not warranted.  The 20 percent disability rating is for what amounts to moderate incomplete paralysis of the sciatic nerve.  This rating was based on the October 2014 VA examiner's findings that there was moderate impairment of the sciatic nerve in the left lower extremity, although it was taken back to June 19, 2013, which is the date of the first medical evidence showing neurologic manifestations of the Veteran's lumbar spine disability.

In evaluating the neurologic manifestations of the Veteran's lumbar spine disability, the Board acknowledges that the descriptive words "mild," "moderate," and "moderately severe" are not defined in Diagnostic Code 8520; however, "severe" is said to include "with marked muscular atrophy."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6. 

The Board sees the Veteran had no symptoms anywhere near consistent with complete paralysis of the sciatic nerve of his left lower extremity as the evidence fails to demonstrate his left foot dangles and drops, loss of active movement possible of muscles below the knee, and flexion of knee weakened or lost.  

Nor is there any probative indication the Veteran had severe impairment of the sciatic nerve with marked muscular atrophy.  In fact, no atrophy of the left lower extremity is noted in the medical evidence.  Rather, the evidence shows there were mostly subjective complaints of pain shooting down the buttock and thigh with intermittent objective findings of no more than a positive straight leg raising (which is the test for the presence of sciatica).  There is no showing of deficits in sensation, reflexes or strength in the left lower extremity.

Consequently, the Board finds that it is fair to characterize the Veteran's symptoms as no more than moderate at best based upon the October 2014 VA examiner's findings.  A 20 percent disability rating is the rating most consistent with this finding.  38 C.F.R. §§ 4.3, 4.7.  Hence, the Board concludes that the preponderance of the evidence is against finding that a disability rating higher than 20 percent is warranted for the radiculopathy of the left lower extremity. 

As for the right lower extremity, however, the Board finds there is objective evidence that, prior to the December 2013 surgery, the Veteran had additional radiculopathy in this other lower extremity, as well, as shown by intermittent positive straight leg raises since June 2013.  


The May 2009 and May 2011 VA examination reports fail to show any subjective complaints or objective findings of neurologic manifestations of the Veteran's lumbar spine disability.  A June 19, 2013 Primary Care note, however, shows that straight leg raises were positive bilaterally.  During a PM&R consultation in September 2013, the Veteran reported having pain with tingling and numbness in the left buttock to the lateral and anterior thigh, leg and top of the foot.  On physical examination, straight leg raise on the left was positive; however, straight leg raise on the right was presumably negative as it was not mentioned.  In addition, sensation was intact to light touch and pinprick bilaterally and reflexes were within normal limits at 2+ bilaterally.  

An October 2013 Orthopedic Surgery consultation note shows that sensation, strength, pedal pulses and reflexes were all intact bilaterally.  It was noted, however, that the Veteran's pain was 60 percent in the left "piriformis" and 40 percent in the back.  In addition, it was noted that an MRI taken 12 days earlier showed severe canal stenosis due to central disk protrusion and posterior longitudinal ligament thickening at L4-5 with obliteration of the central spinal fluid space and displacement of the descending nerve roots.  As a result of these findings, the Veteran underwent surgery in December 2013.

The evidence also shows that, at least objectively, the Veteran's right lower extremity radiculopathy was resolved by the December 2013 surgery.  A January 2014 Orthopedic Surgery follow-up note shows he reported still having some pain shooting down his legs, although physical examination was within normal limits.  However, at a March 2014 follow-up, he only reported still having occasional left radicular pain.  Straight leg raise was negative on the right but still caused acute pain on the left.  He also had a normal neurological examination by PM&R in April 2014.  On VA examination in October 2014, he reported only having sharp pain on the left with some foot numbness and, upon physical examination, the examiner determined there was impairment of the sciatic nerve only on the left, not also the right.


The evidence prior to the Veteran's surgery is inconsistent as to whether he had radiculopathy of the right lower extremity.  But when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence demonstrates that he had radiculopathy of the right lower extremity that was at least mild in intensity and would warrant a 10 percent disability rating under Diagnostic Code 8520.  The Board finds that a higher disability rating would not be warranted as the only evidence as to its severity was his subjective report and intermittent objective findings of a positive straight leg raising on the right.  There was no evidence of any atrophy, foot drop/dangle, or loss of motion or weakness in the right lower extremity that would suggest neurologic impairment in the right lower extremity more than mild.  Thus, the Board finds that the evidence is in favor of awarding a separate disability rating of 10 percent for the radiculopathy affecting this other lower extremity, but no higher rating.

The Board also has considered whether the Veteran's claim should be referred for consideration of an extra-schedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate to fully compensate the Veteran for the impairment in earning capacity caused by the disability, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to referral for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In the present case, referral for extra-schedular consideration is not warranted.  The Veteran's lumbar spine disability is manifested by symptoms and functional impairment expressly addressed by the scheduler rating criteria, including lumbar strain and degenerative disc disease and the consequent orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a, General Rating Formula (providing, in pertinent part, for ratings based on limited motion and spasms, irrespective of the presence of pain and whether or not it radiates); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (providing for ratings based on impairment of the sciatic nerve).  See also 38 C.F.R. §§ 4.40, 4.45, and 4.59 (providing for at least a compensable rating for painful motion, as well as excess fatigability, weakness, and incoordination).  


The Veteran does not have symptoms associated with his lumbar spine disability that have been left uncompensated or unaccounted for in the assignment of his schedular ratings.  See Thun, 22 Vet. App. at 115.  With regards to his functional impairment, these limitations are expected concomitants of a lumbar spine disability and thus fall within the province of the schedular criteria.  The schedular criteria do not directly address functional impairment apart from limited motion, an abnormal gait, and incapacitating episodes because they are predicated on objective clinical findings.  As noted in Thun, the rating criteria are averages and need not account for each individual's circumstances in order to be adequate for evaluation purposes.  Rather, the disability must be "exceptional" or "unusual."  The Veteran has not described any functional impairment beyond what would reasonably be contemplated by the rating criteria.  For example, limited and painful motion as well as radicular symptoms involving his lower extremities would be expected to cause difficulties with walking, bending, and lifting.  

There also is no evidence that he has missed time from work or was hospitalized for his lumbar spine disability, much less frequently.  So even if he managed to satisfy the first tier of the Thun test, he also does not meet the second, and the third becomes moot.  See 38 C.F.R. § 3.321(b)(1).

Accordingly, the Board finds that the preponderance of the evidence is against finding that referral for extra-schedular consideration is warranted.  See id.

In conclusion, the Board finds that the preponderance of the evidence is against finding that a disability rating greater than 10 percent is warranted for the orthopedic manifestations of the Veteran's lumbar spine disability.  As to the neurologic manifestations of his lumbar spine disability, the preponderance of the evidence is against finding that a disability rating greater than 20 percent is warranted for the radiculopathy of his left lower extremity.  However, the evidence is in favor of awarding a still additional, and separate, 10 percent disability rating, though no higher, for the radiculopathy that also is affecting his right lower extremity.  In making this decision, the benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

An initial disability rating higher than 10 percent for the lumbar spine disability, including for the strain and degenerative disc disease, is denied. 

An initial disability rating higher than 20 percent for the associated radiculopathy of the left lower extremity also is denied. 

However, an initial (and separate) 10 percent disability rating additionally is granted for the radiculopathy of the right lower extremity, subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


